DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANA TERESA PENA,
                             Appellant,

                                    v.

                              ATTILA TINICS,
                                 Appellee.

                              No. 4D18-3276

                              [July 18, 2019]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Ruth Gundersen, Judge; L.T.
Case No. FMCE 16-6742 (41/93).

  Jorge Garcia-Menocal of Garcia-Menocal Irias & Pastori LLP, Coral
Gables, for appellant.

    Marcy S. Resnik and Howard N. Kahn of Kahn & Resnick, PL, Dania,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.